DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed September 19, 2022.  Claims 1-20 are pending and an action on the merits is as follows.  Claims 7 and 9-17 were previously withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0071584 A1) in view of Qian et al. (EP 3489792).
In regard to claim 1, Kim et al. discloses a display device comprising (see e.g. Figure 3): 
a display module 100 comprising an adhesive material 200; 
a peripheral member 20/10 disposed on the display module 100 and partially overlapping the display module 100; and 
wherein the peripheral member 20/10 comprises a color filter layer 20 and a light shielding layer 10, and wherein a portion of the light shielding layer 10 is disposed between the color filter layer 20 and the adhesive material 200, and the portion of the light shielding layer 10 overlaps the adhesive material 200;
wherein the color filter layer 20 comprises a first side wall, and the light shielding layer 10 comprises a second side wall.
Kim et al. fails to disclose
wherein the first side wall of the color filter layer is aligned with the second side wall of the light shielding layer and contacts the adhesive material.
However, Qian et al. discloses (see e.g. Figure 2):
wherein the first side wall of the color filter layer 320 is aligned with the second side wall of the light shielding layer 410 and contacts the adhesive material 500 (see e.g. Figure 2 and note that color filter layer 320 is aligned on both the inside and outside edges with light shielding layer 410. The inside edge has direct contact with adhesive 500 while the outside edge is in thermal contact with the adhesive 500 via the bulk of the layer 320).
Given the teachings of Qian et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Kim et al. with wherein the first side wall of the color filter layer is aligned with the second side wall of the light shielding layer and contacts the adhesive material.
Doing so would provide a peripheral member that has a minimized region, allowing for a lower physical profile of the device.
In regard to claim 3, Kim et al. discloses the limitations as applied to claim 1 above, and
	wherein the light shielding layer 10 fully overlaps the color filter layer 20.
            In regard to claim 18, Kim et al. discloses the limitations as applied to claim 1 above, and
	wherein the display device comprises a display region DA and a non-display region NA surrounding the display region DA, and the peripheral member 20/10 corresponds to the non-display region NA (see e.g. Figure 1).
	In regard to claim 19, Kim et al. discloses the limitations as applied to claim 18 above, and
 wherein the peripheral member 10/20 is not overlapped with the display region DA.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0071584 A1) in view of Qian et al. (EP 3489792) and further in view of Tanabe et al. (US 2014/0078415 A1).
In regard to claim 2, Kim et al., in view of Qian et al., discloses the limitations as applied to claim 1 above, but fails to disclose
wherein, in a non-display state, color difference between the peripheral member and the display module is less than 3.
However, Tanabe et al. discloses setting the color portions to prevent visual recognition of the peripheral display portions (see e.g. paragraph [0036]).
Given the teachings of Tanabe et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Kim et al., in view of Qian et al., with wherein, in a non-display state, color difference between the peripheral member and the display module is less than 3.
Doing so would provide a more aesthetic experience for the user of the device.

Claims 4-6, 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0071584 A1) in view of Qian et al. (EP 3489792) and further in view of Sakurai (US 2009/0257010 A1).
In regard to claim 4, Kim et al., in view of Qian et al., discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the color filter layer comprises a first adjustment unit, a second adjustment unit, and a third adjustment unit, and the first adjustment unit, the second adjustment unit, and the third adjustment unit correspond to different colors.
However, Sakurai discloses the color filter layer may comprise a plurality of color patterns (see e.g. paragraph [0013]).  Therefore, one of ordinary skill in the art would recognize utilizing a plurality of adjustment units of different colors.
Given the teachings of Sakurai, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the display device of Kim et al., in view of Qian et al., with wherein the color filter layer comprises a first adjustment unit, a second adjustment unit, and a third adjustment unit, and the first adjustment unit, the second adjustment unit, and the third adjustment unit correspond to different colors.
Doing so would provide the color filter layer with a plurality of colors that provides a desired aesthetic experience for the user.
In regard to claim 5, Kim et al., in view of Qian et al., discloses the limitations as applied to claim 4 above, but fails to disclose
wherein the first adjustment unit corresponds to red, the second adjustment unit corresponds to blue, and the third adjustment unit corresponds to green.
However, Sakurai does disclose the color filter layer may comprise a plurality of color patterns (see e.g. paragraph [0013]).   Therefore, one of ordinary skill in the art would recognize utilizing a plurality of adjustment units of different colors that include, red, blue, and green as a matter of design choice.
Given the teachings of Sakurai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Kim et al., in view of Qian et al., with wherein the first adjustment unit corresponds to red, the second adjustment unit corresponds to blue, and the third adjustment unit corresponds to green.
Doing so would provide the color filter layer with a plurality of colors that provides a desired aesthetic experience for the user.
In regard to claim 6, Kim et al., in view of Qian et al., discloses the limitations as applied to claim 4 above, but fails to disclose
wherein at least two of the first adjustment unit, the second adjustment unit, and the third adjustment unit are in a same shape.
However, Sakurai does disclose the color filter layer may comprise a plurality of color patterns (see e.g. paragraph [0013]).    Therefore, one of ordinary skill in the art would recognize utilizing a plurality of adjustment units of the same size a matter of design choice.
Given the teachings of Sakurai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Kim et al., in view of Qian et al., with wherein at least two of the first adjustment unit, the second adjustment unit, and the third adjustment unit are in a same shape.
Doing so would provide a desired pattern with a plurality of colors that provides a desired aesthetic experience for the user.
In regard to claim 8, Kim et al., in view of Qian et al., discloses the limitations as applied to claim 4 above, but fails to disclose
wherein the first adjustment unit, the second adjustment unit, and the third adjustment unit are arranged periodically.
However, Sakurai does disclose the color filter layer may comprise a plurality of color patterns (see e.g. paragraph [0013]).   Therefore, one of ordinary skill in the art would recognize utilizing a particular pattern of adjustment units as a matter of design choice.
Given the teachings of Sakurai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Kim et al., in view of Qian et al.,  with wherein the first adjustment unit, the second adjustment unit, and the third adjustment unit are arranged periodically.
Doing so would provide a desired pattern with a plurality of colors that provides a desired aesthetic experience for the user.
In regard to claim 20, Kim et al. discloses the limitations as applied to claim 1 above, and 
wherein the display module 100 comprises a liquid crystal panel disposed under the peripheral member (see e.g. paragraph [0084]).
Kim et al., in view of Qian et al., fails to disclose
wherein the display module comprises a liquid crystal panel disposed under the peripheral member wherein the liquid crystal panel comprises another color filter layer.
However, Sakurai discloses 
wherein the display module 10 comprises a liquid crystal panel disposed under the peripheral member 40/41, wherein the liquid crystal panel comprises another color filter layer (see e.g. paragraph [0058]).
Given the teachings of Sakurai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Kim et al., in view of Qian et al., with wherein the liquid crystal panel comprises another color filter layer.
Doing so would provide a full color display device.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871